      Case 4:21-cv-00701 Document 17 Filed on 06/24/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              June 24, 2021
                            SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                HOUSTON DIVISION

ELISEO RUIZ MENDEZ,                             §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:21-CV-701
                                                §
JOHN DOE                                        §
and                                             §
CO HAI NGUYEN                                   §
and                                             §
BRYAN COLLIER, et al,                           §
                                                §
        Defendants.                             §

                                          ORDER

       The plaintiff’s motion to withdraw his motion for leave to amend his complaint (Doc. #

14) is GRANTED. The motion for leave to amend (Doc. # 11) is WITHDRAWN.

       It is so ORDERED.

       SIGNED on this 24th day of June, 2021.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
